DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-9, 13,15-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20220056779 A1 to Aviles in view of US 20080128128 A1 to Vail.
Regarding claim 1:  Aviles discloses. A well tool assembly for use in a subterranean well, the well tool assembly comprising: 
a well barrier (32,34); and 
a detachable sub 64 connected to the well barrier (Figures 2, 4), in which the detachable sub 64 is configured to be selectively detached from and reattached to the well barrier while the well barrier isolates an uphole section of the well from a downhole section of the well (Figures 2, 4 ), and in which the detachable sub comprising comprises a sensor data receiver 58 [0023].
However, Aviles fails to teach that the sensor data receiver is configured to store received data.
Vail teaches a “Smart Shuttle” ([0314],[0356] which is deployed on a conveyance 302 and can include data transfer means and can include data storage.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Aviles to have his detachable sub have a sensor data receiver that is configured to store received data, in view of Vail, as a known means for transferring data from a downhole device to and from the surface [0314].
Regarding claim 2:  Aviles discloses The well tool assembly of claim 1, in which the sensor data receiver 58 is configured to receive sensor data transmitted from a first sensor 42 positioned on a first side of the well barrier 44 ([0021]), and the detachable sub being positioned on a second side of the well barrier opposite the first side.([0021], detachable sub on top side, sensor on bottom side- (46 with 42- Figure 3, at least shows sensors below 44 (right side of paper), while portions of the detachable sub 64 are above 44 (left side of 44), see also [0021])
Regarding claim 3:  Aviles discloses The well tool assembly of claim 2, in which the sensor data receiver 58 is configured to receive sensor data from a second sensor positioned on the second side of the well barrier. ([0021- 0022] multiple sensors 42 are disclosed).
Regarding claim 4:  Aviles discloses the claimed invention except in which the detachable sub comprises a passage extending longitudinally through the detachable sub, and a closure configured to selectively open and block the passage.
Vail teaches that his smart shuttle has a passage 402 with valves 410, 404.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Aviles to include a valved passageway in the style of Vail in his detachable sub, in view of Vail, so as to make the detachable sub go up or down the well [0385].
Regarding claim 7:  Aviles discloses The well tool assembly of claim 1, in which the detachable sub 64 and the sensor data receiver 58 are releasable from the well barrier 32 in the well.(Figure 2 and 4).
Regarding claim 8:  Aviles discloses A method of retrieving sensor data from a subterranean well, the method comprising: 
positioning a first sensor 42  on a first side of a well barrier (32,44); ([0021], detachable sub on top side, sensor on bottom side)
connecting a detachable sub 64 on a second side of the well barrier opposite the first side (Figures 3 and 4),  in which the detachable sub 64 is configured to be selectively detached from and reattached to the well barrier while the well barrier isolates an uphole section of the well from a downhole section of the well (Figures 2 and 4), and in which the detachable sub comprising comprises a sensor data receiver 58 [0023] configured to receive and r data from the first sensor [0024]; and conveying the well barrier, the first sensor and the detachable sub together into the subterranean well.(Figure 4, see also [0029]).
However, Aviles fails to teach that the sensor data receiver is configured to store sensor data.
Vail teaches a “Smart Shuttle” ([0314],[0356] which is deployed on a conveyance 302 and can include data transfer means and can include data storage.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Aviles to have his detachable sub have a sensor data receiver that is configured to store received data, in view of Vail, as a known means for transferring data from a downhole device to and from the surface [0314].
Regarding claim 9:  Aviles discloses further comprising setting the well barrier 32 ([0021] figures 2-4), however fails to disclose then closing a closure of the detachable sub, thereby blocking a passage extending longitudinally through the detachable sub.
Vail teaches that his smart shuttle has a passages 402, 412 with valves 410, 404, 414, 416, and closing at least some of the valves [0313]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Aviles to include a valved passageway in the style of Vail in his detachable sub and to have closes the passage of 412, in view of Vail, so as to make the detachable sub go up or down the well [0385].
Regarding claim 13:  Aviles disclose The method of claim 8, further comprising setting the well barrier in the well, (Figure 2, the barrier is set, therefore it must have been set) transmitting the sensor data from the first sensor to the sensor data receiver 58 data([0022-002], releasing the detachable sub 64 from the well barrier 44, and then retrieving the detachable sub from the well.(figure 4, [0026])
Regarding claim 15:  Aviles disclose The method of claim 8, in which the detachable sub further comprises a second sensor, and the sensor data receiver is configured to receive sensor data from the second sensor.([0021- 0022] multiple sensors are disclosed)
Regarding claim 16:  Aviles disclose . A system for use with a subterranean well, the system comprising: 
a first sensor (42, as part of 46); 
a detachable sub 64 comprising a sensor data receiver (58, [0023]), 
a well barrier  positioned between the first sensor and the detachable sub,  (32,44); ([0021], detachable sub on top side, sensor on bottom side)
, in which the detachable sub 64 is configured to be selectively detached from and reattached to the well barrier while the well barrier isolates an uphole section of the well from a downhole section of the well.(Figure 2, 3, the sub 64 can attached to 46 while still in 32)
However, Aviles fails to disclose a passage extending longitudinally through the detachable sub, and a closure  that selectively opens and blocks the passage.
Vail teaches a smart shuttle that is deployed on a wireline to interface with downhole equipment, including gathering data which has a passages 402, 412 with valves 410, 404, 414, 416,for closing the passages. [0313]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Aviles to have his detachable sub have a sensor data receiver that is configured to  receive data in the style of Vail with a passage and a closure element, in view of Vail, as a known means for transferring data from a downhole device to and from the surface [0314], and so as to make the detachable sub go up or down the well [0385]. In other words, the passage, pump and valves allow an other means to bypass flow through the deployed smart shuttle and allows additional control of its movement.
Regarding claim 17:  Aviles disclose  The system of claim 16, in which the sensor data receiver 58 is configured to receive sensor data from the first sensor. ([0023], the receiver is configured to transfer data and  thus must receive the data
Regarding claim 18:  Aviles discloses the claimed invention except in which the sensor data receiver 58 is configured to receive sensor data from a second sensor of the detachable sub.
Vail teaches that his smart shuttle has sensors [0314]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Aviles, such that his detachable sub had sensors, and communicate the sensor data  to the receivers and transmit the data to other components, downhole or uphole, in view of Vail, so as to provide at least depth and orientation data to the surface [0314].
Regarding claim 21:  Aviles disclose . The system of claim 16, in which the detachable sub 64 and sensor data receiver 58 are releasable from the well barrier 32 in the well.(Figure 2, 4)


Claim(s) 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Aviles and Vail, in view of US 20200370415 A1 to Das.
Regarding claim 14:  Aviles discloses the claimed invention except explicitly 14. The method of claim 8, further comprising positioning the sensor data receiver in an external recess of the detachable sub.
Das teaches a downhole sub with external recesses 235/335 for sensors and other electronics [0035/0041].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the system of Aviles to place his  sensor data receiver and other electronics in an external recess of the detachable sub, in the style of Das,  in view of Das, in order to hold the components of the downhole tool securely [0035] and provide protection from the downhole environment [0041]
Regarding claim 23:  Aviles discloses the claimed invention except explicitly 23. The system of claim 16, in which the sensor data receiver is positioned in an external recess of the detachable sub.
Das teaches a downhole sub with external recesses 235/335 for sensors and other electronics [0035/0041].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the system of Aviles to place his  sensor data receiver and other electronics in an external recess of the detachable sub, in the style of Das,  in view of Das, in order to hold the components of the downhole tool securely [0035] and provide protection from the downhole environment [0041].
Allowable Subject Matter
Claims 5-6,11-12 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments and amendments dated 11/9/22 have been considered.
The amendments overcome the rejection based on Aviles, and the 102 rejection is withdrawn.  A new series of rejections in view of US 20080128128 A1 to Vail is presented.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674